OFFICE   OF THE    AlTORNEY      GENERAL      OF   TEXAS
                            AUSTIN




gonorrblo It.5. Yosoly




                                                       to three   que8-

                                                 mltriot  at-
                                               eta and isnrked
                                       with the    law rswd-

                                         bs bound to par-
                                         ala ofmtraat .

                            aala ooritraot as a whole bo

                            o notloe siren on $eptaabar U,         1939,
                      the    Dl*trfot Attommy  tollowul
                                                                     416




    "Eoaorable
    Distriot Attorney                county
            ,Taxas    -

    *Dear Sir;
                 You are hereby notified to eolleat
                     tuoo due the
    all the dslin~uent
    Indo-02a 30h001 mtdih.
               In tho uvent you em not in posltlon
    to cramply with this aatioo ploaoe give uu your
    walmr of any right you hnvo to oollaot   su8u in
    0raerthat we say -10~ other.attornoya.




          copyof the niatriot
                            attorney'ewnlver, dated oo-
tobor 10, 192,     ude   ln rwyome        ti, .ihc'
                                                  natioe ~~lb.mJoa


                          "Ootober      16,
                                 iOJ9

     'Board ol Truattecw
                    indoyen&&.    SoLoo       Dlstrlot
                   # TuxaB

             Attention la.                    , i-(dardary

     "centlemnlt
               xn rlew of t11f3
                              faot that your aaarfl
    has madz~ unanbuou requeate to LLO that it la
        your deslra to oentraotwith awe legal $irm
        Sortho 001100t14n of tho dolkiqu*at taxou au8
        your e&o01 clrrtriot, and in view of the Saot
        fwther that you hare put Ias on ncjtlcufor
        thlrtf day8 lo ccmgllanoo with t&a lawa of ths
        State aSTexas with ragarC to uuoh m&tar, I
        tvlndyou herewith z&outhis l&ter which will
        oanatituto ny walvar of the rl@t to irake such
        00UootloM.

                                           Toura v arp truly,




                In our opinion,   uader the cirouss%nnooa,     the
above    naiveis   Is euffiolent   to mtura the authority     of the
Boara    0r  Prwteea     to mater into a proper oontraot    ior the
aollootlon       0r a0lbpa       tama.   sliap vc. ii1130 county,
96 s. s.      (2) 537.
          The ccntraot aonlalna.the rollcmLnd povlslone
and none othsr with r6npot  to the ~eoont’party*e obliga-
tions and oompansatlon and the term 0r ths bontmat:

                I. . . t0 003.ht 6x1 aeiin~wnt taxes,
        panalty and    intorest dw aaid alutrlat for aXl
        yaara up to and tncludlnn$ tha year 1940.
              -It  ia ~ssd   that said attorney shall be
        paid l&$ ot all the delinquent taxe7a, penalty
        aud lntsruet   collacted or paid to sal6 distrlot
        ror 8ny 0r'said ysera durin(j the urlrtshco or
        said agraamont acoordlng to ltu   erreottve d&8o
        as herelxmftor uhwm, and as and .when said terse
        are collooted without further aotlon of the board.

                The orfcatire date& of this eL-"emant shall
        bs as foU.o~$r

                ,Au to the year 10.33 and ali prior   yrrars
                on thiu date.

                "Ac to the ytvar 19E~9 on Baroh lat. 194%
                                                                                          418


Eonorabl6 P. 0. ~osalf. Pago               4



                -Aa to the year 1340 on btaroh let, 1941.
                Vhloaa  extanded by the mutual agroment
     0r   the     partlea, this agreeasnt 0h0ii tan&m0
     ant bo d        DO i'urthm fores or rtfeot on L&rob
     lut, l94&"

            t&&r Ar8icla 7343 Rwlaed civil Satutu,          in
the oano of Bell tee bianaflokl Lrrdo dent       sahool DiatrIot,
UQ Se il. (8) 629, the Sujmaa Co ur?@held. that &tlcloa
?33S, Old1 Statutu,       and %3Sa, V4mon*a Civil Statutea
are applloabla to In&        dent  lobool dIstrIot8 aaept aa
to the requFrePmt     tha r 8ha oontraota thoroln   8uthorirod
s      bo apprwod by the Gomptrollor and th8 Attorney Con-
    .   ‘Sha Board of Tmatoea    ai ul irrd02mOd     a&m01 ah-
triat my undoubtedly      sator into ooatracta with attomoys
of tho lmmo oounty ror tin Oollutlon        of dolinquont taxes,
poaaltioa d       i&west    for a peroeatago OS the amount ool-
       ~00 srar0aing i&$ lB prwlabd in tbb coatraob.
ittctea,                                                                             m-
t101w 7336, 0336n and 9345, suprat Bell V8* bunmflold
InIndependentSalmol District,              mqra.

                ThO brief     ftlrnish~d       us aoae   not    touch   upon   the
om dlftloultquostlon whiah It soens to us la 5nvol~o6.
Are the prwialona            or the aontraot with refermoe                to the
Length of its        tern vdlld ana proper’,
           W ha00 heretofore exprosaed tSa opinion that
the comissioa~ss*      oswt   of B oounty~oarmot   make a contract
pith an attornsy unCar ;rrticlo 7335 r0r it pried       extending
beyond the tirp131 srrlOe Of the iadivi~&iSr OOmrgo~ingthe
ooc6s..lenionors~ court.    04?w) o-289.    i?rotnthe la8tsr opIn-
ion we qlotea

                "In 14 .&wrioan iurlsprudcmoe,                 810, tho fol-
     lowing la siaidr

                           . ~b3 aatnkr8 0r a =te;f
                county*cLlniesIaaers oamot,
                oontraot in reierenoe to matters whdh
                am pnroonkl to thslr~suoosaaom.      Thw,
                a oontrnct by whloh a board of ooUnty
                0ocaalmIonera attarrrpteto eanpliaya legal
                aaviaar for a period of three yewa,    to
                ommnoethrea     mnths in tha futursmd
                                                                                                   419


E-able      E. 0. SkmeAy, Pago 5


            a fto rth o tlsm ?o r th elleotlsn o f a
            p%rooa to  rfii the raoanoy    eaau3ed by
            the expiration     ti the-farm of otiioe
            or-0 Eamb3r of tha boar&, thetera
            of %qloymat      extuwi&    ov%r a porlod
            dur~   whloh all the swabers of the
            board a8 oonstituted     at the tiara of
            the    oontreot          will        retire            thereiron              un-
            ~oy~c%-eloa~e&,                     ir ageinet             publlo
                         . . .

            This        aeezs       to     ba    the      law       in    T8xas       ,    whloh
     18 exprassed ln 11 Tax. Jur., 631, as follow%ns

            ‘OrUaa214, oontraoto m&r by a ooa-
            miirslonsrs~ court my not be repudlatrd
            8Wely  bewiuae                Lbr, ~eOnn%l    or                    t&8        body
            ha8 eubsoguantly                ohancfed.  It  is                     only
            wh%re the %iqAoymmt by 0. oomis%lm%re'
            oourt is pcrrsonal ad                         c~riddntial,                     a0
            In the cauo oi aa attarney, that it ir
            h&A thst one aornePis8loner%’court ha8
            ae m%r             to   bind        iQ      auaco~~.’

           “Thlolaat c$oted etnt’aat  ts bassdoa tho
     only Taran 008% im th@ eubjoot, the oaso of Gulf
     Bltuuthio  co. Y. mm%%%oounEy, ll 3. G. (Zii) 30s.
     uhlehmy%t

                 *It la only where ths aaplopnt    by
            a ooml~olc.m,nerr~
                             oourt is prsm31    ctrrd
            Oonii&e::tial,               a6     in     th8    OMSB         of   an        attCW-
            ney        that     it is held that on% oomlsslon-
            3r3    1   oourt        oannot       bina        its         suooosaors.*
          "The oo-ixt deoislone   in most ol the oohsr stats8
     that W8 havb) found hold that   Ofi% eorsai%sion%rs' uourt
     ounnot bind ito 8u008880r8 on paraonal oontraotia.
     Curtby county v. azlth,    5Q xan, 330 32 Pa0. 30 (art-
     ploywnt of county prlntar)      Prank&    Uau.nty v* Wanok,
     9 oh10 0. C. 301 (employzen l oi aourtS~~8e janitor):
     tillikttn   V.  ‘&;;ar County,   l4Az,lll. XiS,  J;: N. 2. 483
      (e5qaopent     or poi%:.uae aqwintemi~ni)~         Board rrp
     hZUili83iOXl3Z3    V. t-ayl.or 123 Lud. I@,     23 w. 2. Tii8
     (.3rap1oynrrsat of attorney   18 and #lll%tt I* ml.houn
     county, 217 ala. 587, 117 so. 3u                                      (tunplowiuIt
                                                                                      ol
     attorney).
                                                                                     420



            -A t&x coUeotor-crttorney    wuld nomd taot,
      patience and dlllgmoe,     and 0. couiisslonsra*
      oourt3coulC  ha*0 *very lnoentiva    to want 8 mn
      with those gialitlas.     In short, m&i oormle-
      eibn%rs* oourt shop10 be ontltled      to cake lte
      own Eontracts touohl~            on tJ.mmttor.
             wi?urthbmwr6~ the n8w4 electad county At-
      tornoy bu3 rl&ts    whloh we do not bolleve urn
      be ovarlooked.

             .iUtial8   7232,    ii%Vh%d       5tatutOS,     ~oVld%S
      for the oanty      attorney       to represent       the Stats
      and OoUnty in 8Uftl9       for    dolinr;wnt Wxao         and
      ~l'OVi&eS fees    for   8UOb     servlaes.

           "The oounty attommy sfaa elected with the
      undarswn6ln~ that the above vuult be 8 2-t OS
                                              for par-
      his ilutl%e cind that hs uoulr: km &+(Lii:
      r0rang the mke.           '218 CCI not    bstliorm   a 01oainiJ
      ednfnlstration of a aoiml~alonora* oourt, based
      upon a waiver sigmd by an outping oounty at-
      torney, can deprLva the ine~&ng county attorney
      of       vol.Lablo r&&s.
           these                   ~184, M do not bellevo
      tha County  orin bo thus deprived of any chance of
      having 'the newly alacted ooumy   attommy   ;ierromn
      these sarvh33    at lees.aoot than *ho attornsy-
      oa&motor will parforzz t&t 09~0.~
            It cl&t  ba t;uentlsned that rJ;a above holtiin; waa
not  uemt   to prevent. a contmoticg   atszrnsy froiii aonolud~
suits filed wl%hLn tD3 MI'Z oi of'fic~ ol' *LLS oo&i&mlonsrs,
t2.6 aontract SG ;;rovirtln&.

          TDe trustee8 of lndopon~ent scksol ei3tricta haYe
over-lasping tariis. 1st least in 5x23 inda~sn6ellt eosoo1 &is?
frLot3     t& eleottons or rgril,           194c ~ilc 1641, would artsot a
&orlty    OS t&c trmtG*e.              IE others tkio wulC     not bo true.
at,   in all B'.ic?.
                   distrlcte           them   woul:. tc. an elsctim  or e&o-
ticns afhwtln~    ens or wre            ktmbars of tie board 0r truetecls.

              i8 rinc no 0~88 in gold.              iwwar,      it    Is sspgnrant
that.the grlnclples go~erni~ oomisul~ners*        oourta ln the mt-
ti;r8x3 a,splloatL3 to i=1deysr;dsrrt3uLicol C.istricts at 3mO
point.

           ,ia Co not rqpri. the cuunty tittsmcty's sitilatlon
as boltxg 00 i.spLrtdnt ln th3 ants0 of ths school district  a5
fn th6 0630 Of tit'36lOWlty. 288 Artialara 73;?6, 7332 and
                                                                          42;




             In Y1k.w    YSW stmrp,    118 3. 'i;.(2) 774,      it   -8
be16 th4t prior to enaotm3nt          0rutiOit3      27DOa Vernon*s
g~vllStatUt80,   (anti at I tlnw3 when tie statt G 08 w*re
ailmt 88 to 10ngth oi t*Eaa a6 to whU3Jhtubohorst ecui-
traots oould bu naba) a teacthor’r amtract oould sot be
~46~ r0r a 104pr   period  than 0110 year. EOWIVO~, the
groua&     upon whioh    that ~~lnfcm    uaa     bairadlendor   the aam
Or iittb+ YOhe in a6 QWStiOXibQrOP4USa
             ifs think   the   most mamneble        view,   an4 the one
mst  llkdy to be ado?ttad by the oourts, IS that owoh aon-
traots with attorneys twinnot,be cads b? an lndsper.dent
~ohool cllstrfat cr0at46 uxcw general   ltiw r0r a tern eat-
tending bayon thb time when in th8    or6lnary owir84 0r
eleetlcn    t:apsrscnncl    0r ii caJorlty   isf ihti b0nti or
trustesa r&hat   bs chzngec?. Tibia shuul& not be interpreted
to lapmob   a prsv:;tl.ca u:Liah nil@      bz oon~o1~:44 ln auoh Q
emtraot   0utLorizlx     tm   con0 :;;sivn of w:ts     filed prior
to SUOh time.

          Iho aboY@ rmswors YOU        :iMBtl.;RLI as defin,iesly
08 me am  able to arrsw4r   tswu on thr raa3       ;glven, Ii the
g&.raat  1s prop3rsJ   f3xec~tw.t an8       if
                                            in mb   owim3   0r
~leot:on 133s bw 9 mjcrlty or the tmurci of trirfltedis           OGtC8
up r0r aleotfon 6dring tS4 t-amiof the occtraot, in our
opinicn it io 8 valid one.       Gig axprorrs no 0piniol.J rirbto
th4 mi~ay a arfdatiYwotl6 0r BUYr2b3adg   ~hi0i~idfhrr
prty ail&t hmreii tie othar 8k~~ld brtich suoh a txmtra0t.